DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because, in figure 3, element "30" . 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 4- objected to because of the following informalities:  
In claims 4 and 10, the term "the mechanism" is suggested to be changed to --the force-transmitting mechanism-- for clarity.  
In claim 4, line 1 recites “claim 1 further” which is suggested to be changed to --claim 1, further-- to avoid typographical error.
In claims 5 and 7, claim 5 recites “force- transmitting mechanism” and claim 7 recites “force transmitting mechanism” which are each suggested to be changed to --the force-transmitting mechanism-- for consistency.
In claim 6, line 2 recites “the linkage” which is suggested to be changed to --the scissor linkage-- for clarity.
In claim 8, line 1 recites “claim 7 further” which is suggested to be changed to --claim 7, further-- to avoid typographical error.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is the term “force-transmitting mechanism” having the generic placeholder of “mechanism” and functional language of “for supporting the seat guide on the base”, as recited in line 4 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 5-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, line 2 recites the term “the platform” which lacks proper antecedent basis.	
Regarding claim 5, the term “scissors-type linkage”, recited in lines 1-2, is vague and indefinite because its meets and bounds can't be determined.  In addition, the term "type" is indefinite because it is not clear what structure is being suggested by the word "type". The term is suggested to be changed to --scissor linkage--.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hooker (5,498,064 A).
Regarding claim 1, Hooker discloses an apparatus (see fig. 1) for toning an exerciser's buttocks (the apparatus applies a spring force to urge a seat portion 2 upward, see fig. 1, the abstract and col. 1 lines 31-39, such that a user receives an exercise for toning the exerciser’s buttocks when the user performs a stand to sit movement on the seat and a sit to stand movement on the seat), comprising: 
a base 3/4 (defined by frame member 3 and upstanding frame member 4, see figs. 1-2) having a front end region (defined as the region of the base 3/4 near upstanding frame member 4, see fig. 1) and a rear end region (defined as the region of the base 3/4 near rotary knob 17, see fig. 1); 
a seat guide 2 (defined by seat portion 2, see fig. 1); and 
a force-transmitting mechanism (including at least linkage assembly 9, slider 13, coil tension spring 16 and rotary knob 17) for supporting the seat guide 2 on the base 3/4 for guided movement under tension from a raised position (where the seat guide 2 is closest to the rear end region of the base 3/4 and furthest from the floor, see fig. 1) in which the seat guide 2 is situated at a higher elevation above the rear end region of the base 3/4 (see col. 4 lines 41-58), along an inclined trajectory (defined by a trajectory where the seat guide 2 moves from a top left position to a lower right position relative to the base 3/4, see fig. 1) in which the seat guide 2 is continuously lowered in elevation and continuously moved toward the front end region of the base 3/4 (see col. 4 lines 41-58), to a lowered position (where the seat guide 2 is closest to the front end region of the base 3/4 and closest to the floor, see fig. 1) in which the seat guide 2 is situated at a lower elevation above the base 3/4 (see col. 4 lines 41-58).
Regarding claim 3, Hooker discloses that the force-transmitting mechanism 9/13/16/17 is adjustable (rotary knob 17 adjusts the pulling force of tension spring 16, see col. 4 lines 32-33).
Regarding claim 5, as best understood, Hooker discloses that the force-transmitting mechanism 9/13/16/17 includes a scissor linkage 9 (defined by scissor assembly 9, see fig. 1 and col. 4 lines 34-36).
Regarding claim 6, Hooker discloses that the base 3/4 has an elongated channel 12 (defined by slot 12, see fig. 2) extending between the front and rear end regions (see fig. 2), and wherein the scissor linkage 9 has a bottom link 13 (defined by slider 13, see figs. 1-2) that is movable along the channel 12 during the guided movement of the seat guide 2 (the bottom link 13 slides along channel 12 when the seat guide 2 is raised or lowered, see col. 4 lines 41-58).
Regarding claim 7, Hooker discloses that the force transmitting mechanism 9/13/16/17 includes a spring 16 (defined by coil tension spring 16, see fig. 2) to which the bottom link 13 is operatively connected (see fig. 2 and col. 4 lines 23-41).
Regarding claim 8, Hooker discloses that an adjustable tensioning assembly (including at least hooked portion 14, hooked end 15 and rotary knob 17, see fig. 2).
Regarding claim 10, Hooker discloses everything as claimed including the base, the seat guide and the force-transmitting mechanism, as recited in the rejection of claim 1 above. 
Hooker further discloses a pair of handles 26 (defined by armrests 26, see figs. 1 and 3) on opposite sides of the seat guide 2 for gripping by the exerciser's hands to assist the exerciser in maintaining balance during toning (see fig. 1 and col. 5 lines 50-56); and 
wherein the force-transmitting mechanism 9/13/16/17 includes a tensioned spring 16 (defined by tension spring 16, see fig. 2) for restoring the seat guide 2 to the raised position upon release of the pressure exerted by the exerciser's buttocks (see col. 4 lines 41-58).
Claims 1-2 and 4, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pederson (2008/0064577 A1).
Regarding claim 1, Pederson discloses an apparatus 100 (defined by exercise device 100, see fig. 2) for toning an exerciser's buttocks (the apparatus 100 allows the user to perform a squat exercise, see para. [0044]), comprising: 
a base 102 (defined by base frame 102, see figs. 1-2) having a front end region (defined as the region of the base 102 near first end 110, see fig. 5) and a rear end region (defined as the region of the base 102 near second end 112, see fig. 5); 
a seat guide 114 (defined by seat 114, see fig. 2); and 
a force-transmitting mechanism 126 (defined by resistance mechanism 126, see fig. 2 and para. [0026]) for supporting the seat guide 114 on the base 102 for guided movement under tension from a raised position (where the seat guide 114 is closest to the rear end region of the base 102 and furthest from the floor, see fig. 1) in which the seat guide 114 is situated at a higher elevation above the rear end region of the base 102 (the force transmitting mechanism 126 has a biasing device 140 that includes a gas compression spring to apply resistance when the user lowers and raises the seat guide 114 along the curved track 106, see figs. 2 and 4-6 and paras. [0008], [0026]-[0027]; where the gas compression spring is under tension or compression when the seat guide 114 is moved along a curved track 106 of the base 102, see fig. 5 and para. [0020], such that the force-transmitting mechanism supports guided movement of the seat guide 114 when the user is performing exercises, see para. [0027]), along an inclined trajectory (defined by a trajectory where the seat guide 114 moves from the rear end region to the front end region as the seat guide 114 is guided along the curved tracks 106, see figs. 2 and 5) in which the seat guide 114 is continuously lowered in elevation and continuously moved toward the front end region of the base 102 (see fig. 5 and para. [0020]), to a lowered position (where the seat guide 114 is closest to the front end region of the base 102 and closest to the floor, see fig. 1) in which the seat guide 114 is situated at a lower elevation above the base 102 (see fig. 5 and para. [0020]).
Regarding claim 2, Pederson discloses that the platform (defined by support frame under foot rest 109 of base 102, see fig. 1) has a weight-shifter 109 (defined by foot rest 109, see figs. 1-2) for the exerciser's feet at the front end region (the weight-shifter 109 is a foot rest for support the exerciser’s feet when using the apparatus 100, see figs. 1 and 5 and para. [0019]).
Regarding claim 4, Pederson discloses a pair of handles 134 on opposite sides of the force-transmitting mechanism 126 for gripping by the exerciser's hands to assist the exerciser in maintaining balance during toning (see figs. 1-2 and para. [0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hooker as applied to claim 8 above, and further in view of Meiller (4,125,242 A).
Regarding claim 9, Hooker discloses the force-transmitting mechanism 9/13/16/17 as claimed, see figs. 1-2 of Hooker, and further discloses a knob 17 (defined by rotary knob 17, see fig. 2) for varying the compression of the spring 16, see fig. 1 and col. 4 lines 34-36.
Hooker is silent with regard to the adjustable tensioning assembly comprising a threaded rod, a washer threaded on the rod for travel along the rod bearing against one end of the spring, and that the knob for rotates the rod such that the washer travels along the rod to vary the compression of the spring.
However, Meiller teaches that a similar adjustable tensions assembly for a seat guide and scissor linkage includes a threaded rod (defined by threaded spindle 22, see fig. 2), a washer (defined by bearing block 20 and nut 21, see fig. 2) threaded on the rod 22 for travel along the rod 22 bearing against one end (defined by point of attachment 38, see fig. 2) of the spring 18 (see fig. 2 and col. 4 line 64 to col. 5 line 10), and that the knob (defined by handle 23, see fig. 2) for rotates the rod 22 such that the washer 20/21 travels along the rod 22 to vary the compression of the spring 18 (the user adjusts the tension of the spring by actuating handle 23 to drive the washer 20/21 forward/backward along the threads of rod 22, see fig. 2 and col. 4 line 64 to col. 5 line 15). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hooker’s adjustable tensioning assembly to include a threaded rod and washer attached to Hooker’s spring and knob, as taught by Meiller, to provide a suitable adjustable tensioning assembly for adapting to different loads of the seat guide, see col. 5 lines 1-10 of Meiller.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zappel (5,201,694 A), Niederquell (5,398,375 A), Abelbeck (6,676,573 B2), Bastyr (9,717,942 B2), Lin (10,118,070 B2), Ku (10,569,130 B2), Franklin (10,870,046 B2) and Yeh (11,123,245 B2) are cited to show force-transmitting mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785